DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species.
Species 1: An embodiment according to Fig.7 wherein an indication that a portion of a first sensor, associated with at least part of a second sensor data, is associated with a false negative and altering one or more parameters of a machine learning model based on said indication.
Species 2: An embodiment according to Fig.8 wherein an indication that a portion of a first sensor data comprises a false positive is received from a machine learning model and controlling an autonomous vehicle based on the indication.
The species are independent or distinct because some specific limitations required in species 1 are not required in species 2. For example, species 1 requires the steps of determining a portion of the first sensor data associated with at least part of the second sensor data, and altering one or more parameters of the machine learning model based at least in part on the indication and the portion of the first sensor data. Bothe of these steps are not required in species 2. Furthermore, species 2 does not recite a second sensor data and adds the control of an autonomous vehicle. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search, for example searching different classes/subclasses or electronic resources, or employing different search queries.

Upon election of species 1: the applicant is further required to elect from the following distinct subspecies:
Subspecies 1: wherein the second sensor data comprises a thermal image.
Subspecies 2: wherein the second sensor data comprises simulated data based on a fluid dynamics model.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and a subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and subspecies or grouping of patentably indistinct species and subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/subspecies requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species and subspecies or grouping of patentably indistinct species and subspecies.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species and subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species and subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species and subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species and subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAMI KHATIB/Primary Examiner, Art Unit 3669